DETAILED ACTION
Allowable Subject Matter
Claims 1-7 and 13-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. 
With respect to claim 1, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest “a control gate layer directly over the first isolation structure, wherein the control gate layer and the control gate of each of the memory device structures are made of the same material, and the second isolation structure is free from coverage by the control gate layers and a high voltage device comprising source and drain regions in the semiconductor substrate and a gate stack over the semiconductor substrate, between the source and drain regions, and comprising at least one gate dielectric layer over the semiconductor substrate and a gate over the at least one gate dielectric layer, wherein a top of the gate of the gate stack of the high voltage device is higher than a top of the control gate layer” in combination with the remaining limitations called for in claim 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 1. Therefore, claim 1 is allowed as it is not anticipated by or obvious over the 
With respect to claim 7, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest “a logic device comprising source and drain regions in the semiconductor substrate and a gate stack over the semiconductor substrate and between the source and drain regions: a high voltage device over the semiconductor substrate; a control gate layer directly over the first isolation structure, wherein the second isolation structure is free from coverage by the control gate layer, and the control gate layer and the control gate of each of the memory devices are made of the same material” in combination with the remaining limitations called for in claim 7.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 7. Therefore, claim 7 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 13, 14, 24 and 25 are also allowed as it depends from an allowed base claim.
With respect to claim 15, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest “a control gate layer, wherein an entirety of the control gate layer is directly over the first isolation structure, wherein the control gate layer and the control gate of the memory device are made of the same material, and the second isolation structure is free from coverage by the control gate layer” in combination with the remaining limitations called for in claim 15.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 15. Therefore, claim 15 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 16-20 are also allowed as it depends from an allowed base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        January 25, 2021